This is an original petition in habeas corpus. The petitioner alleges that he is unlawfully restrained by the warden of the penitentiary by virtue of a conviction in Lincoln county, Okla., on a charge of grand larceny; that he has been denied due process of law as guaranteed to him by the Constitution of the state of Oklahoma, and the United States. And that he has been denied the advice of counsel and compulsory process for obtaining witnesses. Upon the allegations of the petition, the court declined to issue a writ, but issued a rule to show cause.
The warden of the state penitentiary has filed a return to the rule to show cause, and has attached hereto various exhibits, including a certified copy of the testimony taken and the judgment of the court, and a record of the trial as kept by the clerk of the district court. From all of which it is conclusively made to appear that there is no merit whatever in petitioner's contention.
The record shows that the defendant in the trial of his case was represented by able counsel, and the minutes of the court show that the trial was regular, and that he was accorded a fair and impartial trial according to the forms of law.
The writ is therefore denied. *Page 258